                   Case 3:18-cr-00390-VC Document 36 Filed 10/01/19 Page 1 of 10



    1   LAW OFFICES OF JONATHAN D. MCDOUGALL
        JONATHAN D. MCDOUGALL, CA BAR NO. 212359
    2     JDMESQUIRE@HOTMAIL.COM
        1640 LAUREL STREET
    3   SAN CARLOS, CA 94070-5217
        TELEPHONE: 650.954.4200
    4   FACSIMILE: 650.954.4205
    5   PAMELA L. JOHNSTON, CA BAR NO. 132558
          PJOHNSTON@FOLEY.COM
    6   FOLEY & LARDNER LLP
        555 SOUTH FLOWER STREET, SUITE 3300
    7   LOS ANGELES, CA 90071-2411
        TELEPHONE: 213.972.4500
    8   FACSIMILE: 213.486.0065
    9   Attorneys for Defendant
        GREGORY JAMES CHRISMAN
  10

  11                              UNITED STATES DISTRICT COURT

  12                            NORTHERN DISTRICT OF CALIFORNIA

  13

  14    UNITED STATES OF AMERICA,                    Case No. 3:18 CR 390 VC

  15                                    Plaintiff,   DEFENDANT’S REPLY IN SUPPORT OF
                                                     ITS MOTION TO SUPPRESS EVIDENCE
  16                  vs.                            AND COMMUNICATIONS WITH
                                                     DEFENDANT CHRISMAN’S DOCTORS
  17    GREGORY JAMES CHRISMAN,                      AND THE FRUITS THEREOF

  18                                  Defendant.
                                                     HEARING DATE:
  19                                                 JUDGE: Hon. Vince Chhabria
                                                     DATE: October 8, 2019
  20                                                 TIME: 10:30 a.m.
  21

  22

  23

  24

  25

  26

  27

  28

             REPLY ISO DEFENDANT GREGORY J. CHRISMAN’S MOTION TO SUPPRESS EVIDENCE
                                                               Case No. 3:18 CR 390 VC
4825-6736-2472.2
                        Case 3:18-cr-00390-VC Document 36 Filed 10/01/19 Page 2 of 10



    1                                                     REPLY
    2              In response to Defendant Gregory Chrisman’s (“Defendant” or “Mr. Chrisman”) Motion to
    3   Suppress (“Motion”), the government filed an Opposition that fails to analyze and consider significant
    4 factual aspects of the Motion. The government’s Opposition is most telling for what it fails to address.

    5 In particular, the government does not challenge or question the existence of the psychotherapist-patient

    6 privilege, and instead tries to rest its laurels on the assertion that even if it has violated a protected

    7 privilege, and potentially violated HIPAA, any such violation is not appropriate for a motion to

    8 suppress. The defense disagrees. Mr. Chrisman has not provided knowing and voluntary consent to

    9 have his medical details distributed without limitations, as outlined in Mr. Chrisman’s declaration. (Dkt.

  10 33-1, Declaration of Gregory J. Chrisman, ¶¶ 9-13).

  11               The government also fails to understand the policy issues raised by Garrity in connection with
  12    the factual setting here. Further, the government suggests that Mr. Chrisman has failed to make a
  13    showing for an evidentiary hearing, however, in the Government’s Opposition, it has relied upon the
  14 testimony of Dr. Susan E. Northrup, M.D., M.P.H. Thus, Mr. Chrisman is entitled to cross-examine Ms.

  15 Northrup and the testimony she has provided.

  16               A.      CHRISMAN’S COMMUNICATIONS WITH DR. BARTH ARE PROTECTED BY
  17                       THE PSYCHOTHERAPIST-PATIENT PRIVILEGE
  18               In his moving papers, Mr. Chrisman argued that his relationship with Dr. Brath 1 and his other
  19    doctors involved a psychotherapist-patient relationship. Despite asserting the protective nature created
  20 by a psychotherapist-patient privilege to the government, the government offered no response in its

  21 Opposition. Instead, the government does not challenge the fact that the psychotherapist-patient

  22    privilege protects Mr. Chrisman’s communications with Dr. Brath. 2 The government’s silence is
  23

  24    1
          Chrisman had the same relationship with his other treating AMEs, therapists and psychiatrists. At this
  25    time, the United States has not offered any evidence suggesting they have interviewed those individuals
        as well and plan to utilize their statements at trial. To the extent the United States does seek to do so, we
  26    reserve the right to later brief those similar challenges.
        2
          The government makes a one-sentence argument attempting to rebut the existence of any sort of
  27    patient relationship. First, this rebuttal does not consider the psychotherapist-patient relationship and
        accompanying privilege. Second, the government itself notes that a doctor-patient relationship between
  28    an AME and an airman can exist. Where, as here, there was an ongoing relationship involving Mr.
        Chrisman utilizing Dr. Brath for years on end, the existence of a doctor-patient relationship is
        unquestionable.
            REPLY ISO DEFENDANT GREGORY J. CHRISMAN’S MOTION TO SUPPRESS EVIDENCE
                                                            -1-                          Case No. 3:18 CR 390 VC
4825-6736-2472.2
                     Case 3:18-cr-00390-VC Document 36 Filed 10/01/19 Page 3 of 10



    1   deafening and the inquiry should end here. Its lack of response reflects the government’s inability to
    2 find support to rebut the existence of the relationship and the protections it provides over the disclosure

    3 of information without the consent of the patient.

    4              As discussed in Jaffee, “the mere possibility of disclosure may impede development of the
    5 confidential relationship necessary for successful treatment.” See Jaffee v. Redmond, 518 U.S. 1, 9-10

    6 (1996) (finding that the confidential communications between a psychotherapist and her patient

    7 ‘promotes sufficiently important interests to outweigh the need for probative evidence’” to be

    8 recognized as a testimonial privilege); see also Weiland v. City of Concord, Case No. 13-cv-5570-JSC,

    9 2014 WL 5358756 at *3 (N.D. Cal. Oct. 20, 2014) (finding that “communications are protected by the

  10 psychotherapist-patient privilege regardless of whether the mental health provider may have been

  11 Plaintiff’s primary care physician rather than a psychotherapist.”).

  12               A doctor or another professional can be employed with multiple purposes. One purpose here
  13 was the examination. Another purpose, on these facts, was his treatment through the Human

  14 Intervention Motivation Study (“HIMS”) process. HIMS is an occupational substance abuse treatment

  15 program, specific to commercial pilots to preserve careers and enhance air safety. 3 HIMS provides a

  16    peer identification and referral system tailored to develop a pilot focused, confidential program. 4 The
  17    government does not address this duality. It instead points at the tiny type at the end of an electronic
  18    form for “informed consent.” That is not informed consent.
  19               The defense discussed the HIPAA issues to establish the basic premise that we all have a
  20    reasonable expectation in the privacy of our psychiatric, psychological and medical records. It is the
  21    starting place for patients in this country. It is therefore objectively reasonable that Mr. Chrisman
  22    confided in Dr. Brath and had a continuing relationship and expectation of privacy in the disclosure of
  23    his medical conditions and mental health conditions to Dr. Brath. In fact, Dr. Brath was Chrisman’s
  24    sponsor tasked with oversight of all his medical records while Mr. Chrisman was obtaining the special
  25    issuance medical certificate between 2010 and 2016. (Declaration of Daniel R. Sturm (“Sturm Decl.”),
  26    ¶ 2, Ex. 1). Dr. Brath was intimately familiar with Mr. Chrisman’s medical condition, his alcohol
  27
        3
  28     https://himsprogram.com/Home/About
        4
         Dr. Brath acted as Mr. Chrisman’s Independent Medical Sponsor, who provided oversight of Mr.
        Chrisman’s continuing care.
            REPLY ISO DEFENDANT GREGORY J. CHRISMAN’S MOTION TO SUPPRESS EVIDENCE
                                                     -2-                        Case No. 3:18 CR 390 VC
4825-6736-2472.2
                     Case 3:18-cr-00390-VC Document 36 Filed 10/01/19 Page 4 of 10



    1   dependency and his mental illnesses. In fact, Dr. Brath continued to receive updates and reports on Mr.
    2   Chrisman’s monitoring program, and ultimately in April 2016 recommended the termination of the
    3   monitoring program based on Dr. Brath’s sound judgment of Mr. Chrisman’s growth through the
    4   program and Dr. Brath’s insight on Mr. Chrisman’s mental conditions and progress with his alcohol
    5   dependency. Sturm Decl., ¶ 3, Ex. 2; Sturm Decl., ¶ 4, Ex. 3).
    6              Further, Dr. Brath’s communications to the FAA on behalf of Mr. Chrisman suggesting release
    7   from the special issuance monitoring requirements were not a waiver of this privilege. See Caver v. City
    8   of Trenton, 192 F.R.D. 154, 162 (D.N.J. 2000) (holding that a psychotherapist-patient privilege existed
    9   even where the psychologist disclosed to the police chief a “yes” or “no” response as to whether the
  10    officer was fit to return to duty). Similar to Caver, Dr. Brath did not disclose any further information of
  11    the underlying examination or findings. Instead, it was the equivalent of “merely opin[ing]” whether
  12    Mr. Chrisman was fit to continue flying. See Williams v. District of Columbia, No. Civ. A. 96-0200-
  13    LFO, 1997 WL 224921, at *2 (D.D.C. Apr. 25, 1997).
  14               Because the psychotherapist-patient privilege protects Mr. Chrisman’s communications with Dr.
  15    Brath, and Mr. Chrisman did not provide consent for the release of his mental health information,
  16    suppression is proper. Further, the government agents did not obtain a warrant or court order from a
  17    court of competent jurisdiction to secure authority to interview Dr. Barth and obtain his medical analysis
  18    of Mr. Chrisman. As such, the agents obtained information in direct violation of the psychotherapist-
  19    patient privilege. Thus, the fruits thereof are properly subject to a motion to suppress evidence. 5
  20               The analysis should end here, regardless of the outcome on the remaining assertions, the United
  21    States’ failure to rebut the psychotherapist-patient privilege is insurmountable. U.S. v. Hayes, 227 F.3d
  22 578, 586 (6th Cir. 2000) (affirming motion to suppress on ground of psychotherapist-patient privilege);

  23 See also U.S. v. Chase, 340 F.3d 978, 989-90 (9th Cir. 2003). Mr. Chrisman did not knowingly and

  24 voluntarily consent. The government’s discussion on this point relies on the tiny type at the end of

  25 form; there is no evidence in the record that Mr. Chrisman read and understood that language. No one

  26

  27    5
          To the extent the court is persuaded by the Government’s argument that the release of the physical
  28    records was appropriate, no such ruling can be found for the statements and testimony obtained by the
        agents during the memorandum of interview. A privilege undoubtedly protects Dr. Brath’s statements
        shared with the agents, which were based on his interactions with, and testimony of, Mr. Chrisman.
            REPLY ISO DEFENDANT GREGORY J. CHRISMAN’S MOTION TO SUPPRESS EVIDENCE
                                                         -3-                         Case No. 3:18 CR 390 VC
4825-6736-2472.2
                        Case 3:18-cr-00390-VC Document 36 Filed 10/01/19 Page 5 of 10



    1   explained it to him. Without such, the government has not shown that the FAA obtained Mr.
    2   Chrisman’s knowing and voluntary waiver of his known right to privacy over his psychiatric and
    3   medical records in the position of the AMEs such as Dr. Brath.
    4              B.      GARRITY APPLIES TO INDIVIDUALS BEYOND GOVERNMENT
    5                      EMPLOYEES
    6              In opposition to the Motion, the government argues that Chrisman failed to establish that he
    7   provided compelled testimony in response to the Form 8500 questionnaire. The government suggests
    8   that contrary to Chrisman’s cited authority, Garrity only applies to government employees. The
    9   government is incorrect.
  10               Garrity provides no room for such an interpretation. Garrity itself states “[w]e now hold the
  11 protection of the individual under the Fourteenth Amendment against coerced statements prohibits use

  12 in subsequent criminal proceedings of statements obtained under threat of removal from office,

  13 and that it extends to all, whether they are policemen or other members of our body politic.” Garrity v.

  14 New Jersey, 385 U.S. 493, 500 (1967). The Supreme Court left no room for doubt when it noted that

  15 coerced statements under the threat of removal extends to all citizens. Despite the government’s

  16 assertion that Garrity is limited to government employees, its findings apply in the broader scope of

  17 employment. To support this assertion Mr. Chrisman cited to Lefkowitz. See Lefkowitz v. Turley, 414

  18 U.S. 70, 82 (1973).

  19               In Lefkowitz, the “State sought to interrogate individuals about their transactions with the State
  20 and require them to furnish possibly incriminating testimony by demanding that they waive their

  21 immunity and by disqualifying them as public contractors when they refused.” Id. The State argued

  22 that what was true for state employees, simply did not apply to public contractors. Id. at 82-83. The

  23    district court disagreed. In its holding, the Supreme Court agreed with the lower courts holding and
  24    stated, “[w]e fail to see a difference of the constitutional magnitude between the threat of job loss to an
  25    employee of the State, and a threat of loss of contracts to a contractor.” Id. (“A waiver secured under
  26    threat of a substantial economic sanction cannot be termed voluntary.”); see also Garrity, 385 U.S. at
  27    497 (“The option to lose their means of livelihood or to pay the penalty of self-incrimination is the
  28    antithesis of free choice to speak out or to remain silent.”).

             REPLY ISO DEFENDANT GREGORY J. CHRISMAN’S MOTION TO SUPPRESS EVIDENCE
                                            -4-                Case No. 3:18 CR 390 VC
4825-6736-2472.2
                        Case 3:18-cr-00390-VC Document 36 Filed 10/01/19 Page 6 of 10



    1              The government attempts to create a false dichotomy by arguing that a finding suggesting that
    2   Mr. Chrisman is protected under Garrity would amount to making all pilots, and other individuals who
    3   submit false information immune from prosecution. This argument grossly overstates the present
    4   concern. Here, the Court is tasked with determining whether Chrisman falls under the umbrella of
    5   Garrity, and whether his testimony, including the completed 8500-8 forms, was compelled. The answer
    6   is yes. Should Mr. Chrisman not complete the forms, he would be unable to obtain his medical
    7   certificate and therefore lose his job. The simple answer to the question that government begs is that the
    8   FAA’s regulations have been used time after time to remove unsafe pilots from the skies. We are
    9   addressing the use of these compelled statements in a criminal case, not an administrative proceeding.
  10    The administrative proceedings, like the internal affairs proceedings in the police situation, can address
  11    the safety of the flying public. Here we also need to protect the constitutional rights of this charged
  12    pilot. His rights deserve protection and recognition here. The statements at issue should be found to be
  13    compelled and thus “immunized” for purposes of this criminal case.
  14               C.      THE ITEMS SOUGHT TO BE SUPPRESSED DO NOT FALL UNDER THE
  15                       UMBRELLA OF SHAPIRO
  16               The government also argues that privileges do not apply to records that kept pursuant to valid
  17    regulatory scheme. See Shapiro v. United States, 335 U.S. 1, 17-18 (1948). Although true, the holding
  18    in Shapiro is inapplicable to the present case.
  19               First, Shapiro does not consider records created during an ongoing investigation without consent.
  20    Meaning, records—such as Memorandum’s of Interviews created after the fact—do not fall under the
  21    umbrella of Shapiro. Second, to the extent the government is arguing the Form 8500-8 is not protected
  22    by a privilege due to being a record kept pursuant to a valid regulatory scheme, its argument is
  23    unpersuasive. Shapiro considered whether corporate records kept pursuant to a regulatory scheme could
  24    be compelled without an individual’s consent. In making its ruling, the court found that the corporate
  25    records were capable of compelled production due to the required records exception. “[The] required
  26    records exception provides that documents maintained pursuant to a valid regulatory scheme possess
  27    certain public aspects sufficiently analogous to public documents to warrant limited disclosure
  28    notwithstanding Fifth Amendment Concerns.” In re Kenny, 715 F.2d 51, 53 (2nd Cir. 1983) (internal

             REPLY ISO DEFENDANT GREGORY J. CHRISMAN’S MOTION TO SUPPRESS EVIDENCE
                                            -5-                Case No. 3:18 CR 390 VC
4825-6736-2472.2
                        Case 3:18-cr-00390-VC Document 36 Filed 10/01/19 Page 7 of 10



    1   quotations omitted). To fall within this exception, the documents “(1) must be maintained pursuant to
    2   an administrative scheme that is ‘essentially regulatory;’ (2) must be of a kind which the regulated party
    3   has customarily kept; and (3) must have assumed ‘public aspects’ which render them at least analogous
    4   to public documents.” Grosso v. United States, 390 U.S. 62, 67-68 (1968); see also Shapiro v. United
    5 States, 335 U.S. at 34-35.

    6              Thus, to fall under the required records exception, the government must demonstrate that the
    7 records meet all three elements. Even assuming arguendo that the government can establish that the

    8 records meet the first two elements, the government cannot establish that the medical records assume

    9 some “public” aspect which render them analogous to public documents. See Webb v. Smart Document

  10 Solutions, LLC, 499 F.3d 1078, 1084 (9th Cir. 2007) (identifying medical information as protected by

  11 HIPAA which will “ensure the integrity and confidentiality of information”); See also Skinner v. Ashan,

  12    No. CV-04-2380-JBS, 2007 WL 708972 at *3 (D.N.J. Mar. 2, 2007) (finding that medical records were
  13    not of general interest to public health or safety). The Form 8500-8 and similar medical documents
  14    contain private and confidential medical information which serve no public purpose. The government
  15    cites to no case law, and we are aware of no authority where the court has held that medical records fall
  16    into the same exceptions accorded to the records exception. 6
  17               D.      CONSENT WAS NOT PROVIDED BY CHRISMAN THROUGH THE FORM
  18                       8500 STATEMENT OF PRIVACY
  19               The government argues that the Statement of Privacy protects the release and disclosure of the
  20 medical information in the FAA form 8500-8. In particular, the government simply states that:

  21                       [Chrisman] acknowledges these records and information in these records
  22                       may be used” (e) disclose information to another Federal agency, or to a
  23                       court or an administrative tribunal, when the Government or one of its
  24                       agencies is a party to a judicial proceeding before the court or involved in
  25                       administrative proceedings before the tribunal; and (f) to disclose
  26
        6
  27   Although the holding In re Kenny, determines that medical records kept for the purpose of
     documenting a physicians conduct and potentially related to his misconduct fell into the recorded
  28 records exception, the same set of facts are not applicable here. Here, the records were not kept for an
     ongoing review of medical professionals, and thus no public aspect exists. See In re Kenny, 715 F.2d at
     53.
          REPLY ISO DEFENDANT GREGORY J. CHRISMAN’S MOTION TO SUPPRESS EVIDENCE
                                                       -6-                          Case No. 3:18 CR 390 VC
4825-6736-2472.2
                        Case 3:18-cr-00390-VC Document 36 Filed 10/01/19 Page 8 of 10



    1                      information to other Federal agencies for verification of the accuracy or
    2                      completeness of the information;
    3   (Dkt. 34, U.S. Opposition to Motion to Suppress, p. 4)
    4              No further analysis is given. Here, however, the interview did not occur in a court proceeding
    5 where Mr. Chrisman was present to object. Further, there is no other federal agency involved. This was

    6 obtained out of court for the agents’ use in building their Title 18 case against Mr. Chrisman. The

    7 privacy notice does not cover this situation, and the government has failed to establish otherwise.

    8 Moreover, as discussed above, there is no evidence in the record that Mr. Chrisman knowingly read and

    9 understood this tiny type at the bottom of the form. The government has not established that Mr.

  10 Chrisman knowingly and voluntarily waived his rights to privacy.

  11               E.      MR. CHRISMAN’S MEDICAL INFORMATION WAS UNLAWFULLY
  12                       OBTAINED, AS SUCH ANY USE IS A FRUIT OF THE POISONOUS TREE
  13               The government argues that its intended use of the medical information of Mr. Chrisman is
  14 lawful and therefore permissible. Disregarding Mr. Chrisman’s disagreement with that assertion, even if

  15 the government’s ultimate use is lawful, the method it obtained the information was not lawful. By

  16    failing to obtain consent, obtain a warrant, or obtain a subpoena, the government put the cart before the
  17    horse. The government sought information it believed would support its case without considering the
  18    ultimate repercussions of unlawfully obtaining the information. See U.S. v. Ceccolini, 435 U.S. 268,
  19 289 (1978) (holding that “fruits of the poisonous tree must be excluded”).

  20               F.      AN EVIDENTIARY HEARING IS REQUIRED
  21               In passing, the government has also suggested that Mr. Chrisman has failed to make a showing
  22 for an evidentiary hearing. Mr. Chrisman disagrees. First, there are factual issues that need to be

  23 resolved. Mr. Chrisman has declared that he did not consent, and never waived his right to privacy for

  24 his medical and mental health records. The government argues waiver was unnecessary because of the

  25 terms of the Statement of Privacy. Although there is no factual dispute as it related to the Form 8500-8

  26    with those two arguments, one exists squarely with the communications with Dr. Brath. The agents who
  27    interviewed Dr. Brath are necessary at the hearing to explain when they met Dr. Brath, what warnings
  28    they provided him, identify any reservations Dr. Brath had in his communications with the agents and

             REPLY ISO DEFENDANT GREGORY J. CHRISMAN’S MOTION TO SUPPRESS EVIDENCE
                                            -7-                Case No. 3:18 CR 390 VC
4825-6736-2472.2
                     Case 3:18-cr-00390-VC Document 36 Filed 10/01/19 Page 9 of 10



    1   further, discuss what authority the agents had to conduct the ultimate interview of Dr. Brath especially
    2   where, as here, Dr. Brath indicated he was unwilling to disclose more information without the consent of
    3   Mr. Chrisman. It is curious that the government has supplied no declaration from Dr. Brath. It is
    4   unclear how the government can prevail on this motion without the Court believing testimony from Dr.
    5   Brath about his views of how he interacted with Mr. Chrisman in the past. Mr. Chrisman objects if the
    6   government seeks to bring forth a late declaration from Dr. Brath.
    7              Second, the government has relied heavily on the declaration of Dr. Susan E. Northrup, M.D.,
    8   M.P.H. in support of its Opposition. In doing so, the government has sought to have her testimony
    9 entered without allowing Mr. Chrisman a chance to cross-examine her. In particular, by asserting the

  10    validity of her testimony, the government supplemented the factual record with new information
  11    squarely contradictory to that of Mr. Chrisman, and in some instances, contradictory to the testimony of
  12    individuals within the Memorandums of Interview the government seeks to rely upon. Her testimony
  13    alone creates the need for an evidentiary hearing to determine whether a motion to suppress is proper. 7
  14 ///

  15 ///

  16 ///

  17 ///

  18 ///

  19 ///

  20 ///

  21 ///

  22 ///

  23 ///

  24 ///

  25 ///

  26

  27    7
       Mr. Chrisman seeks an evidentiary hearing on the October 8, 2019 hearing date. Alternatively, should
  28 the court believe more time is required to allow all required witnesses to be present at the hearing, Mr.
     Chrisman is amenable to holding the hearing and the ultimate determination on the Motion to Suppress
     on another date, while holding the trial date as is.
          REPLY ISO DEFENDANT GREGORY J. CHRISMAN’S MOTION TO SUPPRESS EVIDENCE
                                                        -8-                         Case No. 3:18 CR 390 VC
4825-6736-2472.2
                    Case 3:18-cr-00390-VC Document 36 Filed 10/01/19 Page 10 of 10



    1              G.     CONCLUSION
    2              The government has conceded that a psychotherapist-patient privilege existed between Mr.
    3   Chrisman and his treating AMEs. The government has also failed to demonstrate that Mr. Chrisman’s
    4   statements, and his completed FAA Form 8500-8’s were not compelled statements under Garrity. For
    5   the foregoing reasons, Mr. Chrisman’s motion to suppress evidence should be granted in its entirety.
    6              Mr. Chrisman also requests the right to cross the government’s declarant, Dr. Northrup.
    7
                                                           LAW OFFICES OF JONATHAN D.
    8                                                      McDOUGALL
                                                           Jonathan D. McDougall
    9

  10

  11
        DATED: October 1, 2019                             FOLEY & LARDNER LLP
  12
                                                           Pamela L. Johnston
  13

  14

  15
                                                           By: /s/ Pamela L. Johnston ___________________
  16                                                           PAMELA L. JOHNSTON
                                                               Attorneys for Defendant GREGORY
  17                                                           JAMES CHRISMAN

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

             REPLY ISO DEFENDANT GREGORY J. CHRISMAN’S MOTION TO SUPPRESS EVIDENCE
                                            -9-                Case No. 3:18 CR 390 VC
4825-6736-2472.2
